Citation Nr: 0839475	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for bilateral heel 
spurs, claimed as a foot condition and claimed as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart condition 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a scar claimed as 
due to a shrapnel fragment wound.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO in St. Paul, Minnesota, which, in pertinent part, denied 
service connection for bilateral heel spurs, a bilateral eye 
condition, a heart condition, hypertension and a shrapnel 
fragment wound scar.  

The Board remanded this case in July 2007 to ensure 
compliance with the Veterans Claims Assistance Act.  While on 
remand, the veteran's claim was developed and readjudicated 
at the Appeals Management Center (AMC).  Following issuance 
of the July 2008 Supplemental Statement of the Case (SSOC), 
the veteran sent in a July 2008 statement indicating, among 
other things, he would file further evidence in support of 
his claim.  As of the issuance of this decision, the veteran 
has not submitted additional evidence and the 60 day window 
afforded the veteran for such submission following the SSOC 
has expired.  The Board will proceed with adjudicating the 
matter of service connection for a right eye disability. 

The issues of service connection for bilateral heel spurs, a 
heart condition, hypertension and a shrapnel fragment wound 
scar are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC, in Washington, 
DC.

FINDING OF FACT

The veteran's bilateral eye condition consists solely of 
refractory error.


CONCLUSION OF LAW

The veteran's bilateral eye condition is not subject to 
service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's bilateral eye claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions for the second and third elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
letter did not, however, contain notice of the first 
Quartuccio element.  The Board remanded in July 2007 to 
provide adequate notice of the evidence required to establish 
service connection on direct, presumptive and secondary 
bases.  

The veteran was sent an August 2007 letter by the Appeal 
Management Center, purporting to fulfill the Board's 
instruction.  The letter only contained notice of the 
evidence required for service connection on a secondary 
basis.  As the veteran's argument is on a secondary basis, 
direct service connection is not implicated by the evidence 
and the claimed condition is not a presumptive condition, the 
Board finds that notice of the elements for secondary service 
connection are substantially compliant with the Board's 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
August 2007, he was provided ten months to respond with 
additional argument and evidence, which he did, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in June 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
Board finds the VCAA notice is adequate and will proceed to 
consider the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  

The veteran has submitted a July 2008 statement indicating 
that he has further treatment records at the St. Cloud VA 
Medical Center that should be associated with his file and 
that his doctors have indicated that his eye condition is 
related to his diabetes mellitus.  

As the veteran's current diagnosis is well established by 
both VA examination and VA treatment records, the veteran's 
current treatment records can establish only severity of the 
condition, which is not at issue here.  The veteran has not 
alleged that he has developed another eye disability, which 
would require competent medical evidence to establish the 
diagnosis.  Additionally, the veteran was afforded medical 
examination to obtain an opinion as to whether his eye 
condition can be attributed to his service connected diabetes 
mellitus.  On examination, the veteran was diagnosed with 
refractory error.  Regardless of whether or not the 
refractory error is related to diabetes mellitus, the 
condition may not be service connected as a matter of law.  
See 38 C.F.R. § 3.303.  This is discussed in more detail 
below.  As a service connectable disability is not shown and 
the veteran has alleged no other disability, any failure to 
obtain further records is harmless.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Thus, the Board finds that VA has satisfied the 
duty to assist the veteran.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran claims to have a bilateral eye disability as a 
result of his service connected diabetes mellitus.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a). 

The veteran is presently service connected for diabetes 
mellitus, due to presumptive exposure to herbicides during 
his service in Vietnam.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has received VA treatment for a number of years 
and has received several evaluations of his eyes, due to the 
risk of diabetes related complications.  A May 2003 VA 
examination report indicates that he had no diabetic 
retinopathy at that time.  A March 2004 note from a nurse 
practitioner, D.H., states that the veteran has presbyopia, 
but nothing related to his diabetes.  The most recent 
evaluation of record is from January 2007, which also finds 
that the veteran does not have diabetic retinopathy.  The 
evidence shows, in short, that the veteran's eye problems are 
not related to his diabetes mellitus at all.  As such, 
service connection on a secondary basis must be denied on 
both causation and aggravation grounds.  See Allen, supra.  

The Board also notes that presbyopia is an age-related 
refractory error of the eye.  See Dorland's Illustrated 
Medical Dictionary 1503 (30th ed. 2003).  Refractory error, 
as such, is not a service connectable disability under the 
law.  See 38 C.F.R. § 3.303(c).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's bilateral eye claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral eye 
condition claimed as secondary to service-connected diabetes 
mellitus is denied.


REMAND

The veteran's claim for service connection for a shrapnel 
fragment wound scar is a direct service connection claim.  
Furthermore, the hypertension and heart disorders are chronic 
diseases which may receive presumptive service connection.  
Heel spurs are arthritic changes, which may also receive 
presumptive service connection under osteoarthritis.  As 
noted above, the veteran was not provided notice of the 
elements for service connection during the original 
processing of these claims.  The Board remanded in July 2007 
to provide adequate notice of the evidence required to 
establish service connection on direct, presumptive and 
secondary bases.  

The veteran was sent an August 2007 letter by the Appeal 
Management Center, purporting to fulfill the Board's 
instruction.  The letter only contained notice of the 
evidence required for service connection on a secondary 
basis.  This notice is clearly inadequate given that other 
theories of entitlement must be addressed.  The Board must 
remand these claims for adequate notice.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

As noted in the Introduction, the veteran submitted a July 
2008 statement that he has records at VAMC St. Cloud, which 
would show that the veteran's claimed disabilities are 
related to his diabetes mellitus.  Therefore, those records 
must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to these claims, to include notice of the 
requirements for direct and presumptive 
service connection.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2. Obtain the veteran's medical records 
from VAMC St. Cloud for treatment 
concerning the veteran's hypertension, 
heart, shrapnel wound and osteoarthritis.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. Then, the AMC should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


